Case 4:20-cv-04063 Document 35 Filed on 06/15/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  June 15, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-cv-04063 Document 35 Filed on 06/15/21 in TXSD Page 2 of 2
